ACCEPTED
                                                                                             03-14-00512-CR
                                                                                                     8281681
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                      12/17/2015 11:33:27 AM
                                                                                           JEFFREY D. KYLE
 DAVID A. ESCAMILLA                                               314 W. 11'", STREET                 CLERK
                                                               GRANGER BLDG., SUITE 300
     COUNTY ATTORNEY
                                                                 AUSTIN, TEXAS 78701
    STEPHEN H. CAPELLE
       FIRST ASSISTANT                                              P. 0. Box 1748
                                                                 AUSTIN,FILED
                                                                         TEXASIN78767
     JAMES W. COLLINS                                           3rd COURT OF APPEALS
     EXECUTIVE ASSISTANT
                                                                    AUSTIN,   TEXAS
                                                                    (512) 854-9415

                                                               12/17/2015 11:33:27 AM
                                                                  JEFFREY D. KYLE
                                                                         Clerk
                                December 16,2015

The Honorable Jeffrey D. Kyle
Travis County Clerk
P.O. Box 12547
Austin, Texas 78711

                             Re: Crae Robert Pease v. The State of Texas
                             Appeals No.: 03-14-00512-CR
                             Substitution of Counsel

Dear Mr. Kyle:

     This letter advises the Court that the attorney of record for purposes of
appeal is Giselle Horton.

                             Very truly yours,

                            ~
                             William G. waim III
                             Assistant Travis County Attorney

       Copy: Crae Pease
             6715 Skynook Drive
             Austin, Texas 78745